Citation Nr: 1235308	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-09 398	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, to include diagnosed cervical and lumbar spine discogenic disease and arthritis.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In February 2011 and October 2011 the Board remanded the case for further development.  

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issues of entitlement to service connection for a back disability and for arthritis were previously developed separately, based on the evidence of record, the Board finds that these claims are reasonably encompassed along with any other diagnosed back disabilities and can be addressed as one issue.  Therefore, the issue on the title page has been modified to characterize the claims more generally.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  The Board's October 2011 remand noted that the June 2011 VA examiner's opinion was based on an inaccurate factual basis as he indicated that the earliest evidence of treatment was in 1985 and that the initial X-ray study of the cervical spine was conducted in 1986, when a June 1978 VA examination report shows that he was diagnosed with rheumatoid arthritis and a June 1978 VA chest X-ray study report indicates there was a suggestion of thoracic abnormalities.  The remand determined that the June 2011 VA examination report and opinion were inadequate and directed that the Veteran be provided another VA orthopedic examination that considered the earlier 1978 medical evidence of complaints and suggestive X-ray findings in providing an opinion regarding the etiology of the Veteran's back disability, including arthritis.  

Although the June 2011 VA examiner did again review the Veteran's claims files in December 2011, and offered an opinion, the opinion did not address the June 1978 VA X-ray findings that suggested thoracic abnormalities.  Thus, the Board finds that the December 2011 report and opinion are inadequate for a determination in regard to the matter on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, return the claims files to the June 2011 VA examiner.  If that examiner is not available, the claims files should be referred to another appropriate individual.  The examiner should review the record in its entirety and provide another opinion regarding the current nature and etiology of any chronic back disability found to be present, to include cervical and lumbar spine discogenic disease and arthritis.  All necessary studies or tests should be accomplished and the examiner must review the evidence in the claims folders, and acknowledge such review in the examination report.   

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's current back disability, to include cervical and lumbar spine discogenic disease and arthritis, is etiologically linked to his service or any incident therein.  The examiner should specifically address the aforementioned June 1978 VA compensation examination report, as well as the June 1978 VA chest X-ray study with suggestions of thoracic abnormalities in any opinion provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  Thereafter, the RO should readjudicate the appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

